—Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered June 15, 1999, which denied petitioner food stamp sub-vendor’s application to annul respondent’s determination not to alter its reinstatement agreement with petitioner, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s decision not to alter its reinstatement agreement with petitioner by eliminating the condition that petitioner not employ his son in his business was not arbitrary and capricious. Such decision was rationally based on the fraud that petitioner’s son had committed against the food stamp program when employed by petitioner, and on a reasonable reading of the condition as permanent. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.